Citation Nr: 1120230	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-36 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1986 and from August 1988 to September 2005.  He also served in Southwest Asia during the Persian Gulf War from January 1991 to March 1991, and in Iraq from July 2003 to February 2004 and from July 2004 to November 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied service connection for a bilateral ankle disability.  In March 2010, this matter was remanded by the Board for further development.


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's bilateral ankle disability was incurred in or aggravated by his active service, or that any arthritis of the ankles manifested to a compensable degree within one year following his separation from service.


CONCLUSION OF LAW

Service connection for a bilateral ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

In January 2005, prior to the initial adjudication of the claim, the Veteran was notified of the evidence not of record that was necessary to substantiate the claim.  He was told that he needed to provide the names of persons, agency, or company who had additional records to help decide his claim.  He was informed that VA would review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of this claim.

The Veteran was given notice of what type of information and evidence he needed to substantiate a claim for an increased rating in July 2006.  It is therefore inherent in the claim that the Veteran had actual knowledge of the rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of the Veteran's case to the Board and complied with the notice requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).

Next, the statutes and regulations require that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized medical records; and, (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, (3) current disability may be associated with the in-service event, and (4) there is insufficient evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records from his second period of service and all identified and authorized post-service medical records relevant to the issue on appeal have been requested or obtained.  VA has requested the Veteran's service treatment records from his second period of service.  However, in July 2007 VA made a formal finding on the unavailability of those records and determined that all efforts to obtain the records had been exhausted and that further attempts to locate them would be futile.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully providing the benefit of the doubt to the claimant.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Based on VA's formal finding of unavailability, the Board finds that further attempts to secure any additional service treatment records would be futile.  The Board's analysis herein has been undertaken with this heightened duty in mind.  Pursuant to the Board's March 2010 remand, a VA medical examination pertinent to the claim was obtained in April 2010.  A review of that report of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Thus, the examination appears to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify provisions have been fulfilled and no further action is necessary under those provisions.

A claimant with active service may be granted service connection for a disease or disability either incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service incurrence will be presumed for arthritis if manifest to a degree of 10 percent or more within one year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The disease entity for which service connection is sought must be chronic as opposed to merely acute and transitory in nature.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Where the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral ankle disability.

The Veteran claims that he currently has a bilateral ankle disability that is related to his first period of service.  Service medical records from the Veteran's second period of service dated in July 1990 show an assessment of status post inversion injury of the right ankle and chronic right ankle ligament laxity.  A July 1990 note indicates that he had recurrent invasion sprains of the right ankle.  In December 1994, he injured his right ankle in a jump and complained of persistent pain and swelling.  He was diagnosed with a Grade I ankle sprain.  In October 2001, he was treated for and diagnosed with left ankle pain.  In November 2001, he was treated for a resolving left ankle sprain.

The Veteran was afforded a VA examination in February 2005, at which time he reported that he twisted his right ankle and was in a cast in 1983.  He indicated that his leg had been twisted several times while he was on "jump status."  However, an X-ray examination of the ankles was normal.

VA medical records dated in August 2008 indicate that a bilateral ankle condition was not found.

Pursuant to the Board's March 2010 remand, the Veteran was afforded a VA joints examination in April 2010, at which time he presented with a history of in-service injuries to both ankles during ruck marching.  While one ankle required a cast, the Veteran recovered and was able to complete training.  On examination, there was no evidence of constitutional symptoms or incapacitating episodes of arthritis.  The Veteran was diagnosed with ankle pain.  The examiner opined that it was less likely as not that the Veteran's bilateral ankle disability was caused by or a result of his service.  The rationale was that while the Veteran has a history of recurrent ankle sprains during service, an X-ray examination of the ankles was normal and he had no present difficulty walking.

The Veteran contends that he has a bilateral ankle disability that is attributed to his service.  As a layperson, however, the Veteran is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, the nature of the Veteran's bilateral ankle disability is not subject to lay diagnosis.  The Veteran can report that he has bilateral ankle pain.  That is a subjective symptom and not readily identifiable or apparent as a clinical disorder in the way that varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not have the medical expertise to discern the nature of any current bilateral ankle disability nor does he have the medical expertise to provide an opinion regarding the etiology.  In sum, the issue does not involve a simple diagnosis.  The Veteran is competent to report that he has been diagnosed with a bilateral ankle disability, but, he is not competent to provide a medical opinion regarding its etiology.  While the Veteran purports that he has a bilateral ankle disability that is related to his service, his statements alone are not competent to provide the medical nexus.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that there are no post-service medical records that demonstrate that the Veteran currently has a diagnosed bilateral ankle disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2002).  In the absence of proof of a present disability, there can be no valid claim.  The Board's perusal of the record in this case shows no competent proof of present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of evidence showing a current diagnosis of a bilateral ankle disability, service connection cannot be granted.  The Board recognizes that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, here, the overall evidence of record fails to support a diagnosis of the claimed condition at any time during the pendency of the claim.  While chronic ligament laxity was noted in service, the post-service evidence does not demonstrate any current diagnosis or finding of any ligament laxity.  An August 2008 VA treatment record specifically states that no ankle condition was found.  In addition, the April 2010 VA examination did not diagnose any ankle disability.  Therefore, the Board finds that the preponderance of the evidence is in favor of a finding that the Veteran does not have a current ankle disability.

To the extent that the Veteran complains of bilateral ankle pain, pain itself is not a disability for VA purposes.  A symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms of bilateral ankle pain can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

Here, the competent medical evidence shows that the Veteran complained of bilateral ankle pain, but there is no competent medical evidence of record that demonstrates the presence of a current bilateral ankle disability.  The evidence shows only a current diagnosis of bilateral ankle pain without findings of any underlying disability.  Furthermore, an X-ray examination of the ankles was normal and an August 2008 VA medical report and April 2010 VA examination found no current ankle disability.  Because no bilateral ankle disability has been currently diagnosed in this case, the Board finds that service connection for a bilateral ankle disability is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and service connection for a bilateral ankle disability is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral ankle disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


